Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-31 are pending.  Claims 1-4 and 6-27 are the subject of this FINAL Office Action.  Claims 5 and 28-31 are withdrawn.  

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-27 are rejected under 35 U.S.C. § 103 as being unpatentable over AKAHORI (US 2017/0268054), in view of AHN (US 2004/0009614).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar methods to control magnetic fields such as soft magnetic structures in order to more precisely control the magnetic fields of AKAHORI with a reasonable expectation of success.
As to claim 1, AKAHORI teaches a) a substrate positioned to separate a cis space and a trans space (Figs. 1, 4-11, 14-21); b) at least the charged molecule 108 attached to a magnetic bead located in the cis space (para. 0054, Fig. 4, for example); c) at least the nanopore in the substrate 112-114 through which at least a portion of the charged molecule can pass from the cis space to the trans space (Figs. 1-4, for example); d) an electrical potential source 103, 104, 109, 110 for applying a bias voltage between the cis space and the trans space (Fig. 1, for example); f) a magnet or an assembly of magnets 107 (Figs. 1, 4-11, 14-21); and h) an actuator 105 (Figs. 1, 4-11, 14-21).
As to claim 2, AKAHORI teaches controller control magnet fields, etc. (Fig. 1, for example).
As to claims 3-4, these are intended uses that fail to distinguish over the structures of AKAHORI.
As to claims 9 and 20-22, AKAHORI teaches precision motor and stage (drive mechanism 105 with controller 106; Fig. 1, for example).
As to claim 15, AKAHORI teaches plurality of nanopores on chips (arrays; para. 0099, for example).
As to claims 16-17, AKAHORI teaches magnetic bead with nucleic acid attached (Figs. 1, 4, for example).
As to claim 18, AKAHORI teaches nanopore shapes such as round (Figs. 1, 4-11, 14-21).
As to claim 19, AKAHORI teaches ionic current detector (para. 0070, 0075, for example).
AKAHORI does not explicitly teach “scan plate” with soft magnetic material structures intended for creating a localized magnetic field gradient; or the soft magnetic material structures configurations and dimensions of claims 6-8 and 10-14; or the streptavidin linker to bead of claims 23-27; or “the microfabricated structure is configured to match the magnetic bead in size.”
However, scan plates with soft magnetic structures were known options to precisely control magnetic fields in molecular biology applications such as nanopores.  For example, AHN teaches scan plate 72 with soft magnetic structures 74 (Figs. 6-13).  AHN also teaches device for “precise” movement of scan plate (claims 50, 67).  This scan plate with soft magnetic structures allows “separation and analysis of biological materials for immunoassays, DNA sequencing, protein analysis, and biochemical detection applications” using “[m]agnetic flux [which] is generated by conventional or micromachined electromagnets [on] a platform system consisting of magnetic flux sources, magnetic flux guidance, and a microprocessor control interface,” which allows “controlling direction of electric currents into inductors on the platform system, [so that] arbitrary magnetic poles can be generated on Permalloy structures of the cartridge to separate and manipulate magnetic particles” (Abstract).  In fact, “[t]he magnetic particle separator and manipulator in the present invention can be easily combined with automated detection systems” (Abstract).  Furthermore, this scan plate with soft magnetic structures allows one to “precisely control magnetic” systems without temperature increases in “column type” techniques such as “high throughput biological analyses including DNA sequencing” (see paras. 0010-11).  In other words, AHN provide strong motivation to apply scan plate with soft magnetic structures to other high throughput sequencing techniques (e.g. nanopore sequencing) to similarly allow precise control of magnetic fields or flux.		
	As to claims 6-8 and 10-14, AHN teaches to optimize soft magnetic material structures configurations and dimensions according to known result effective variables: “Magnetic force Simulations and the Size of magnetic particles determine shapes and dimensions of permalloy Structures” (para. 0082).  This includes amount and direction of field or flux from post configurations (para. 0088).
	As to conventional streptavidin attachment to beads for magnetic manipulation of nucleic acids in soft magnetic structure techniques, AHN teaches as much (Fig. 14).
As to “the microfabricated structure is configured to match the magnetic bead in size,” this is broadly interpreted to encompass any “matching” (e.g. matching size, length, magnetic strength, etc. of “microfabricated structure” to bead size).  This is consistent with the specification which only states the following: 
Matching Soft Magnetic Structures to Magnetic Beads: The optimal size and spacing of a soft magnetic structure is related to the magnetic bead that the DNA is tagged with. A very small magnetic bead such as a 200nm bead could be captured best by a soft magnetic of similar size since a very strong gradient could be generated which only penetrates a few hundred nm into the cis space. Similarly a very large magnetic bead such as a 20 micron bead would best be held by a larger soft magnetic structure such as a 20 micron diameter cylinder. This is a general rule for best results, but not a necessary condition because as long as the new magnetic field can generate sufficient force on the magnetic force, it will work

(pgs. 10-11).  This is generic explanation to conventionally match magnet strength to polar opposite size/strength.  AHN teaches “matching” bead to magnet, including size of magnet to size of bead (Abstract, paras. 0060, 0066-68, 0082-88).  The Office also takes official notice that all magnets, including soft magnets (i.e. the only “microfabricated structure” disclosed in the specification), are ideally “matched” in strength to their polar opposite.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar soft magnetic structures to the magnetic technique of AKAHORI with a reasonable expectation of success.
To overcome this rejection, the Office suggests that Applicants provide evidence of unexpected results compared to AKAHORI.

Prior Art
The following prior art is pertinent to magnetic fields to control nanopore translocation: US 20050136408; US 20190256905; US 20100331194; US 20130146457; US 20140199209; US 20060063171.
WO 2017/075620 and related national stage applications (overlapping inventors, same assignee/applicant) are not prior art under 35 USC 102(b).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637